NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARTA ENA LOPEZ,                                No.    15-72449

                Petitioner,                     Agency No. A205-515-800

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Marta Ena Lopez, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th

Cir. 2020). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Lopez failed

to establish that the Salvadoran government was or would be unable or unwilling

to protect her from the persecution she fears. See Truong v. Holder, 613 F.3d 938,

941-42 (9th Cir. 2010) (record did not compel the conclusion that the government

was unable or unwilling to control the individuals feared); see also Sanjaa v.

Sessions, 863 F.3d 1161, 1164 (9th Cir. 2017) (“To reverse the BIA, we must

determine that the evidence not only supports [a contrary] conclusion, but compels

it . . . .” (internal quotation marks and citation omitted)). Thus, Lopez’s asylum

and withholding of removal claims fail.

      In light of this disposition, we do not reach Lopez’s remaining contentions

regarding the merits of her asylum and withholding of removal claims. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are

not required to decide issues unnecessary to the results they reach).

      Substantial evidence supports the agency’s denial of CAT relief because

Lopez failed to show it is more likely than not she will be tortured by or with the

consent or acquiescence of the government if returned to El Salvador. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).


                                          2                                   15-72449
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED.




                                       3                                    15-72449